                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

Russell D. Davidson,

               Plaintiff,

        v.                               Case No. 2:17-cv-1121

Commissioner of
Social Security,

               Defendant.

                              OPINION AND ORDER
        Plaintiff Russell D. Davidson brings this action under 42
U.S.C. §405(g) for review of the final decision of the Commissioner
of Social Security (“Commissioner”) denying his applications for
social security disability insurance benefits and supplemental
security income.        In a decision rendered on October 5, 2016, the
administrative law judge (“ALJ”) found that plaintiff has severe
impairments consisting of ischemic heart disease; inflammatory
bowel        disease;   diabetes   mellitus,   type   II;   hypertension;
degenerative joint disease of the right knee, status post meniscus
tear, osteoarthritis, and arthroscopic surgery in December, 2015;
degenerative joint disease of the hips; degenerative disc disease
of the spine; chronic obstructive pulmonary disease; and obesity.
R 14. The ALJ concluded that plaintiff has the residual functional
capacity (“RFC”) to perform sedentary work, except that he:
        could occasionally climb ramps and stairs, but would be
        precluded from climbing ladders, ropes, and scaffolds.
        He could occasionally stoop, kneel, crouch, and crawl.
        He would be limited to occasional balancing and could
        occasionally use right foot controls.     Further, the
        claimant could have frequent exposure to extreme cold,
        extreme heat, wetness, and humidity.

R. 19. Upon consideration of the testimony of a vocational expert,
the ALJ concluded that there are a significant number of jobs in
the national economy which plaintiff could perform, and that he is
not disabled.     R. 31-33.     This matter is now before the court for
consideration of plaintiff’s February 19, 2020, objections to the
February 6, 2020, report and recommendation of the magistrate judge
which    recommended     that   the    decision    of   the    Commissioner   be
affirmed. The Commissioner has filed a response to the objections.
I. Standard of Review
        If a party objects within the allotted time to a report and
recommendation, the court “shall make a de novo determination of
those portions of the report or specified proposed findings or
recommendations     to    which       objection    is   made.”      28    U.S.C.
§ 636(b)(1); see also Fed. R. Civ. P. 72(b).                  Upon review, the
court “may accept, reject, or modify, in whole or in part, the
findings or recommendations made by the magistrate judge.”                    28
U.S.C. § 636(b)(1).
        The court’s review “is limited to determining whether the
Commissioner’s decision ‘is supported by substantial evidence and
was made pursuant to proper legal standards.’”                Ealy v. Comm’r of
Soc. Sec., 594 F.3d 504, 512 (6th Cir. 2010) (quoting Rogers v.
Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also,
42 U.S.C. § 405(g) (“The findings of the Commissioner of Social
Security as to any fact, if supported by substantial evidence,
shall be conclusive.”).           “Substantial evidence exists when ‘a
reasonable mind could accept the evidence as adequate to support a
conclusion [and] ... presupposes that there is a zone of choice
within    which   the   decision-makers      can   go   either    way,   without
interference by the courts.’”           Blakley v. Comm’r of Soc. Sec., 581


                                         2
F.3d 399, 406 (6th Cir. 2009)(internal citation omitted).                      A
reviewing court will affirm the Commissioner’s decision if it is
based on substantial evidence, even if substantial evidence would
also have supported the opposite conclusion. Gayheart v. Comm’r of
Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013).                   However, “‘a
decision   of   the   Commissioner     will   not     be   upheld   where    the
[Commissioner] fails to follow its own regulations and where that
error prejudices a claimant on the merits or deprives the claimant
of a substantial right.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d
647, 651 (6th Cir. 2009) (quoting Bowen v. Comm’r of Soc. Sec., 478
F.3d 742, 746 (6th Cir. 2007)).
II. Plaintiff’s Objections
A. Consideration of Expert Opinions
1. Opinions of David DeWalt, D.O.
     Plaintiff objects to the conclusion of the magistrate judge
that the ALJ provided good reasons for the weight assigned to the
opinions   of   plaintiff’s    treating     primary    care   physician,     Dr.
DeWalt.    On    April   3,   2014,   Dr.   DeWalt    completed     a   multiple
impairment questionnaire.       R. 1074.      On this check-box form, Dr.
DeWalt listed plaintiff’s symptoms and diagnoses.             He stated that
plaintiff’s     symptoms   included    rectal   bleeding,     poor      balance,
numbness in the feet, abdominal pain in the lower quadrant, and
burning pain in the extremities caused by poor blood sugar levels.
Dr. DeWalt opined that plaintiff could sit for a total of three
hours and stand or walk for a total of one hour in a workday, that
he had limitations in reaching, handling, fingering and lifting,
and that he would likely be absent from work more than three days
a month.      In a letter prepared on June 29, 2015, Dr. DeWalt


                                      3
described plaintiff’s diagnoses, and indicated that plaintiff also
saw   specialists    in   gastroenterology,   pain   management   and
cardiology.     He opined that plaintiff could not work a full-time
job in light of his medical problems, and that he was likely
permanently disabled.     R. 1678.
      Treating-source opinions must be given “controlling weight”
if: (1) the opinion “is well-supported by medically acceptable
clinical and laboratory diagnostic techniques”; and (2) the opinion
“is not inconsistent with the other substantial evidence in [the]
case record.”     See 20 C.F.R. §404.1527(c)(2); Soc. Sec. Rul. No.
96-2p, 1996 WL 374188 at *2-3 (Soc. Sec. Admin. July 2, 1996).    If
the opinion of the treating doctor does not meet these “controlling
weight” criteria, this does not mean that the opinion must be
rejected; rather, it “may still be entitled to deference and be
adopted by the adjudicator.”     Soc. Sec. Rul. No. 96-2p, 1996 WL
374188 at *1.    If the Commissioner does not give a treating-source
opinion controlling weight, then the opinion is weighed based on
factors such as the length, frequency, nature, and extent of the
treatment relationship, the treating source’s area of specialty,
and the degree to which the opinion is consistent with the record
as a whole and is supported by relevant evidence.          20 C.F.R.
§404.1527(c)(2)-(6); Gayheart, 710 F.3d at 376.      However, the ALJ
is not required to address each of these factors in the written
decision.     Tilley v. Comm’r of Soc. Sec., 394 F. App’x 216, 222
(6th Cir. 2010); see also Friend v. Comm’r of Soc. Sec., 375 F.
App’x 543, 551 (6th Cir. 2010)(a formulaic recitation of factors is
not required).
      The Commissioner is required to provide “good reasons” for



                                     4
discounting    the    weight     given   to   a    treating-source   opinion.
§404.1527(c)(2).      These reasons must be “supported by the evidence
in the case record, and must be sufficiently specific to make clear
to any subsequent reviewers the weight the adjudicator gave to the
treating source’s medical opinion and the reasons for that weight.”
Soc. Sec. Rul. No. 96-2p, 1996 WL 374188 at *5; Rogers, 486 F.3d at
242.     However, an ALJ need not discuss every piece of evidence in
the record for his decision to stand, see Thacker v. Comm’r of Soc.
Sec., 99 F.App’x 661, 665 (6th Cir. 2004), and the failure to cite
specific evidence does not indicate that it was not considered, see
Simons v. Barnhart, 114 F. App’x 727, 733 (6th Cir. 2004).                    See
also Bayes v. Comm’r of Soc. Sec., 757 F. App’x 436, 445 (6th Cir.
2018)(ALJ was not required to address each check mark on form
completed by doctor). The ALJ may also accomplish the goals of the
“good     reasons”        requirement    by       indirectly    attacking     the
supportability       of    the   treating     physician’s      opinion   or   its
consistency with other evidence in the record.              Coldiron v. Comm’r
of Soc. Sec., 391 F. App’x 435,          439-41 (6th Cir. 2010); Nelson v.
Comm’r of Soc. Sec., 195 F. App’x 462, 470-72 (6th Cir. 2006).
        This court agrees with the conclusion of the magistrate judge
that the ALJ provided sufficient reasons for the weight he assigned
to Dr. DeWalt’s opinions.         The ALJ properly assigned little weight
to Dr. DeWalt’s 2015 opinion that plaintiff was not employable, was
unable to work a full-time job, and would “[m]ost likely” be
permanently disabled.         R. 28, 1678.        The ALJ correctly noted that
Dr. DeWalt’s opinion that plaintiff is disabled was speculative and
that he described no functional limitations in his letter which
would restrict plaintiff’s ability to work.                    The ALJ and the


                                         5
magistrate judge did not err in observing that the determinations
of whether a claimant is disabled or unable to work are reserved to
the Commissioner.     R. 28.     See Bass v. McMahon, 499 F.3d 506, 511
(6th Cir. 2007)(determination of disability is reserved to the
Commissioner); see also Turner v. Comm’r of Soc. Sec., 381 F. App’x
488, 492-93 (6th Cir. 2010)(opinion concerning whether claimant is
disabled   or    unable   to   work   is    on   an   issue   reserved    to   the
Commissioner and is not entitled to any particular weight).
     The   ALJ    afforded     some   weight     to   Dr.   DeWalt’s    statement
concerning plaintiff’s listed conditions, but concluded that the
record did not support the severity of those conditions as opined
by Dr. DeWalt.       R. 28.      The ALJ further stated that although
plaintiff would experience some physical limitations as a result of
his conditions, the record showed that plaintiff’s cardiologist had
indicated that the cardiac condition has not worsened and is not
significantly limiting, and that plaintiff’s lower extremity and
spinal degeneration resulted in no gait abnormalities, strength
deficits, reflex problems, or muscle atrophy.                 R. 29.     The ALJ
concluded that Dr. DeWalt’s 2015 letter was not consistent with the
medical evidence and other opinion evidence.                This was sufficient
to comply with the regulations.             See Bledsoe v. Barnhart, 165 F.
App’x 408, 412 (6th Cir. 2006).
     As to the April, 2014, assessment, the ALJ assigned little
weight to Dr. DeWalt’s opinion that plaintiff would be unable to
engage in work activities on a sustained basis.                R. 29.    The ALJ
stated that this opinion was not supported by the totality of the
evidence, and correctly noted that the issue of disability was
reserved to the Commissioner.         The ALJ further concluded that the



                                        6
likelihood that plaintiff would miss three or more workdays per
month was not supported by the record, as there was no evidence
that plaintiff receives medical treatment which would prevent him
from attending work regularly or which would require multiple day
recovery time.        Dr. DeWalt’s estimate of likely work absences also
concerned an issue reserved to the Commissioner.                  See Saulic v.
Colvin, No. 5:12CV2753, 2013 WL 5234243, at *9 (N.D. Ohio Sept. 16,
2013)(treating source’s statement regarding likely work absences
was not a medical opinion).           The ALJ afforded some weight to the
proposed limitations on standing, sitting, walking, lifting, and
carrying,      but    concluded    that   plaintiff     was   capable     of    these
activities within the definition of sedentary work.                    R. 29.     The
ALJ    rejected      the   limitations    on    grasping,     engaging    in     fine
manipulation or reach, noting that although plaintiff reported some
hand    pain    and    swelling,    he    did    not    report   any    functional
limitations or dropping of objects, and that he engaged in the
daily activities of cooking, driving, preparing meals, dressing,
and tying shoes without the need for assistance.                 R. 29.    The ALJ
also noted that the additional medical evidence received after 2014
concerning plaintiff’s chronic obstructive pulmonary disease was
accommodated by the environmental limitations in the RFC.                      R. 29-
30.
       The ALJ also thoroughly discussed plaintiff’s medical records.
The ALJ concluded that even though plaintiff did not specifically
report that his weight (recently 280 pounds) negatively impacted
his physical mobility, plaintiff’s obesity was taken into account
by limiting him to sedentary work.             R. 20.   The ALJ also noted that
despite plaintiff’s intermittent pulmonary conditions such as
bronchitis and one instance of pneumonia, there was no evidence of

                                          7
pulmonary disease or embolism, he received conservative treatment
with medication, and his symptoms were adequately addressed by the
sedentary work level. R. 20-21. The ALj observed that plaintiff’s
diabetic condition was recently controlled and was taken into
account by the physical limitations in the RFC.            R. 21.   The ALJ
recognized plaintiff’s history of bowel problems, including a
remote history of Crohn’s disease and irritable bowel syndrome, but
noted that his conditions were under good control in 2015.           R. 22.
The ALJ also addressed plaintiff’s right knee, hip and back pain,
noting that despite these conditions, plaintiff walked with a
normal gait, had normal reflexes, body control, and motor strength,
and he reported that he could walk distances without the use of a
cane.      R.   22-23.    The    ALJ   noted    that,   following   multiple
catheterizations, plaintiff’s coronary artery disease was stable,
and that his treating cardiologist noted in 2015 and 2016 that
plaintiff’s heart conditions, including angina, were not limiting
or causing any symptoms.        R. 24-25.
        Plaintiff argues that the ALJ erred in citing a conflict
between the 2014 opinion, in which Dr. DeWalt stated that plaintiff
could perform low stress work, and his later conclusion in 2015
that plaintiff was unable to work.             Plaintiff contends that the
plaintiff’s ability to tolerate low stress in the workplace does
not mean that he is otherwise physically capable of working.            The
magistrate judge correctly concluded that even if the ALJ erred in
this observation,        reversal is not warranted because the ALJ
identified several additional reasons why plaintiff was capable of
a reduced range of sedentary work.          See Ulman v. Comm’r of Soc.
Sec., 693 F.3d 709, 714 (6th Cir. 2012)( upholding decision despite
ALJ’s partial reliance on an erroneous factual finding because the

                                       8
ALJ cited other substantial, legitimate evidence to support his
factual conclusions).
        The magistrate judge did not err in observing that Dr. DeWalt
“provided       almost    no     rationale   for      reaching    his    bare-boned
conclusions, offered mostly one or two-word answers and checked off
boxes on the questionnaire.” Doc. 14, p. 17. The magistrate judge
correctly concluded that the ALJ could assign little weight to an
opinion from a treating source when, in completing a checkbox form,
the     physician    provided       little     or     no   explanation      for   the
restrictions and cited no supporting objective medical evidence.
See Ellars v. Comm’r of Soc. Sec., 647 F. App’x 563, 567 (6th Cir.
2016);    Price v. Comm’r of Soc. Sec. Admin., 342 F. App’x 172, 176
(6th Cir. 2009); Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 530
(6th Cir. 1997).         The magistrate judge also properly examined the
record evidence as a whole and cited additional evidence in
deciding whether the ALJ’s evaluation of Dr. DeWalt’s opinions was
based    on     substantial      evidence.     It     is   the   function    of   the
magistrate judge and this court to review the record to determine
whether the Commissioner’s decision is supported by substantial
evidence.       Ealy, 594 F.3d at 512; see also Heston v. Comm’r of Soc.
Sec.,     245     F.3d    528,    535   (6th        Cir.   2001)(review     of    the
Commissioner’s findings must be based on the record as a whole).
The magistrate judge correctly concluded that the ALJ did not
violate the treating physician rule or otherwise err in his
consideration and weighing of Dr. DeWalt’s opinions.
2. Opinions of State Agency Physicians
        Plaintiff argues that the ALJ erred in his consideration of
the opinions of the state agency physicians by giving their opinion



                                         9
greater weight than that accorded to Dr. DeWalt’s opinions.                   The
ALJ gave some weight to the May 6, 2014, opinion of Elizabeth Das,
M.D. (Exhibit 1A), and the September 9, 2014, opinion of Leon D.
Hughes, M.D. (Exhibit 5A).           He also gave some weight to the 2014
opinion of Dr. DeWalt, although he gave little weight to Dr.
DeWalt’s 2015 letter opinion.          Although the opinions of a treating
source are generally entitled to more weight than the opinion of a
non-examining source such as state agency consultants, Gayheart,
710 F.3d at 375, this is not a per se rule.                See Norris v. Comm’r
of Soc. Sec., 461 F.App’x 433, 438-40 (6th Cir. 2012); SSR 96-6p,
1996 WL 374180 at *3 (July 2, 1996).                    The magistrate judge
correctly concluded that the weight the ALJ assigned to the
opinions   of   the     state       agency    physicians    was   supported    by
substantial evidence.         In fact, the ALJ concluded that plaintiff
would have greater postural limitations than those posed by the
state consultants, and limited plaintiff to a sedentary level of
work rather than the light exertional level assessed by the
consultants.    R. 30.
     Plaintiff further argues that weight should not have been
assigned to the opinions of the state consultants because they did
not have the entire record before them when rendering their
opinions in 2014. However, neither did Dr. DeWalt when he rendered
his 2014 and 2015 opinions.             As the magistrate judge observed,
there is “no categorical requirement that [a] non-treating source’s
opinion    be   based    on     a    ‘complete’    or   ‘more     detailed    and
comprehensive’ case record.”           Helm v. Comm’r of Soc. Sec., 405 F.
App’x 997, 1002 (6th Cir. 2011); Kelly v. Comm’r of Soc. Sec., 314
F. App’x 827, 831 (6th Cir. 2009)(noting that there will always be



                                         10
a gap between the time the agency experts review the record and the
time the hearing decision is issued).
      An ALJ can rely on a non-examining source who did not have the
opportunity to review later medical records as long as there is
some indication in the decision that the ALJ considered the new
evidence before giving weight to an opinion that is not based on a
review of a complete case record.         Blakley, 581 F.3d at 409.   Here,
the   ALJ   thoroughly   discussed    plaintiff’s     treatment    records,
including records from 2015 and 2016.          R. 20-25.   This review was
sufficient.    See McGrew v. Comm’r of Soc. Sec., 343 F. App’x 26, 32
(6th Cir. 2009)(finding no error when it was clear from the ALJ’s
decision that he considered medical examinations that occurred
after the state agency physician’s assessment).            Plaintiff argues
that the ALJ was impermissibly “playing doctor” in considering
evidence not before the state agency physicians.           The ALJ was not
“playing doctor” in considering later medical records; rather, the
above cases indicate that he was required to consider all evidence
in the record, not just the evidence before the state agency
consultants.    The ALJ properly assigned weight to the opinions of
the state agency consultants.
B. Evaluation of Plaintiff’s Testimony
      Plaintiff objects to the conclusion of the magistrate judge
that the ALJ properly evaluated plaintiff’s statements regarding
his symptoms. Consideration of a claimant’s subjective symptoms is
governed by SSR 16-3p, 2016 WL 1119029 (Mar. 16, 2016), which
eliminated the use of the term “credibility” in order to “clarify
that subjective symptom evaluation is not an examination of an
individual’s character.”     SSR 16-3p, 2016 WL 1119029 at *1.          The
new ruling directs the ALJ to look at whether the claimant’s

                                     11
statements about the intensity, persistence and limiting effects of
symptoms are consistent with the objective medical evidence and
other evidence of record.        Id., 2016 WL 1119029 at *7.
      The ALJ summarized plaintiff’s testimony at the hearing.                 R.
19-20.     The   ALJ     then   concluded      that    plaintiff’s    statements
concerning the intensity, persistence and limiting effects of his
symptoms were not entirely consistent with the medical evidence.
R. 20.    See Ferguson v. Comm’r of Soc. Sec., 628 F.3d 269, 273-74
(6th Cir. 2010)(ALJ can consider whether plaintiff’s subjective
complaints were supported by objective medical evidence).                The ALJ
discussed the medical and opinion evidence at length in his
decision. The ALJ noted that symptoms reported by plaintiff on the
social security application forms, such as poor memory, blurred
vision,   confusion,      drowsiness,        thirst,    hunger,    tiredness   and
dizziness, were not reported to his treating medical providers and
were contradicted by treatment records.               Plaintiff argues that the
ALJ mischaracterized the record by noting that plaintiff said that
he stopped working because he was laid off without acknowledging
treatment records for numbness/decreased sensation, limited motion,
decreased reflexes and muscle spasms.               However, the ALJ explicitly
acknowledged     those   symptoms   and       the    fact   that   plaintiff   was
experiencing physical problems when he was laid off. R. 21, 22 and
26.
      The ALJ discussed plaintiff’s daily activities, which included
caring for his personal needs, doing dishes, preparing meals,
taking out the trash, driving and managing his finances.                 R. 26.
The ALJ did not rely exclusively on plaintiff’s daily activities in
determining the severity of his symptoms.               The ALJ could properly
consider plaintiff’s daily activities along with the other evidence

                                        12
in evaluating whether plaintiff is disabled and in formulating his
RFC.    See 20 C.F.R. §404.1529(c)(3)(i); Cruse v. Comm’r of Soc.
Sec., 502 F.3d 532, 543 (6th Cir. 2007).              The ALJ also observed
that plaintiff made inconsistent reports to providers, and received
only conservative treatment.         R. 26-27.     See Lester v. Social Sec.
Admin.,   596   F.   App’x    387,   389    (6th   Cir.   2015)(ALJ   properly
considered conservative treatment in concluding that claimant was
not suffering from disabling impairments).                The ALJ noted that
plaintiff was noncompliant with treatment, including not scheduling
cardiac treatment for years, and not using his prescribed diabetic
medications.    R. 27.       See SSR 16-3p, 2016 WL 1119029, *7-8 (Mar.
16, 2016)(allowing ALJ to consider evidence showing that the
claimant is not following the prescribed treatment in weighing
claimant’s claims of allegedly disabling symptoms).              The ALJ did
not err in considering the above evidence in determining whether
plaintiff’s complaints of symptoms were consistent with the record
as a whole.
       The ALJ stated that “the claimant’s complaints have not been
completely dismissed, but rather have been included in the residual
functional capacity to the extent that they are consistent with the
evidence as a whole.”         R. 21. Substantial evidence supports the
ALJ’s evaluation of plaintiff’s complaints of symptoms, and this
objection is not well taken.
III. Conclusion
       For the reasons stated above, the court concludes that the ALJ
gave good reasons for the weight he assigned to the expert opinions
and did not err in his consideration of those opinions.               The ALJ
also    properly evaluated plaintiff’s testimony and other evidence



                                       13
concerning his symptoms in formulating his RFC.     The ALJ’s non-
disability finding is supported by substantial evidence. The court
overrules the plaintiff’s objections (Doc. 15), and adopts and
affirms the magistrate judge’s report and recommendation (Doc. 14).
The decision of the Commissioner is affirmed, and the clerk is
directed to enter final judgment in this case.


Date: April 3, 2020                 s/James L. Graham
                             James L. Graham
                             United States District Judge




                                14
